 



EXHIBIT 10.1
BOB EVANS FARMS, INC.
2006 EQUITY AND CASH INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
(For Employees – PIP Award)
     In recognition of your participation in the Bob Evans Farms, Inc.
Performance Incentive Plan, Bob Evans Farms, Inc. (“we” or “us”) has granted to
you restricted shares of our common stock, par value $0.01 per share
(“Restricted Stock”), subject to the terms and conditions described in the Bob
Evans Farms, Inc. 2006 Equity and Cash Incentive Plan (the “Plan”) and this
Restricted Stock Award Agreement (this “Award Agreement”).
     To ensure you fully understand the terms and conditions of your Restricted
Stock, you should read the Plan and this Award Agreement carefully. Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Plan.
     You should return a signed copy of this Award Agreement to:
[Insert title]
Bob Evans Farms, Inc.
3776 S. High St.
Columbus, Ohio 43207

1.   Summary of Your Restricted Stock       Grant Date: [insert Grant Date].    
  Number of Shares of Restricted Stock: [insert number of shares] Shares.   2.  
Transfer Restrictions and Restriction Periods

     (a) Transfer Restrictions: Until the applicable Restriction Period (as
described below) lapses, your Restricted Stock will be subject to a risk of
forfeiture and we will hold it in escrow. Except as described below, you may not
sell, transfer, pledge, assign, alienate or hypothecate your Shares of
Restricted Stock. After the applicable Restriction Period lapses, your
Restricted Stock will be distributed to you or forfeited, depending on whether
or not you satisfy the terms and conditions described in this Award Agreement.
     (b) Restriction Periods:
     (i) Subject to the provisions of the Plan and this Award Agreement
(including Section 3), the restrictions on your Restricted Stock will lapse and
the Restricted Stock will become fully vested with respect to:
     (A) [___] Shares on the first anniversary of the Grant Date;
     (B) [___] Shares on the second anniversary of the Grant Date; and

 



--------------------------------------------------------------------------------



 



     (C) [___] Shares on the third anniversary of the Grant Date.
     (ii) Notwithstanding the foregoing and unless otherwise specified in a
separate change in control agreement (or written agreement of similar import)
between you and us or any Related Entity, the restrictions on the Restricted
Stock will lapse and the Restricted Stock will become fully vested if a Business
Combination or Change in Control occurs and:
     (A) We are not the surviving corporation following such Business
Combination or Change in Control; or
     (B) Within 24 months following such Business Combination or Change in
Control, the Plan is terminated and not replaced simultaneously with a similar
program providing comparable benefits; or
     (C) Within 24 months following such Business Combination or Change in
Control, your employment is Terminated by us and the Related Entities without
Cause or by you for Good Reason (as defined below).
Unless otherwise specified in an employment agreement or change in control
agreement between you and us or any Related Entity, “Good Reason” means, without
your written consent, (I) our or a Related Entity’s failure to pay or cause to
be paid your base salary or bonus (to the extent earned in accordance with the
terms of any applicable arrangement), if any, when due, (II) any substantial and
sustained diminution in your authority or responsibilities with us or any
Related Entity or (III) we or a Related Entity require you to relocate more than
50 miles from your principal place of employment on the Grant Date; provided
that the events described in clauses (I), (II) and (III) will constitute Good
Reason only if we fail to cure such event within 30 days after we receive from
you written notice of the event which constitutes Good Reason. “Good Reason”
will cease to exist for an event on the 60th day following the later of its
occurrence or your knowledge thereof, unless you have given us written notice
thereof prior to such date.
     (iii) Notwithstanding the foregoing, the restrictions on your Restricted
Stock will lapse and the Restricted Stock will become fully vested on the date
(A) you reach age 55 and have been credited with at least ten years of service
with the Group or (B)(I) the sum of your age (measured in whole years only) and
years of service (measured in whole years only) with the Group equals 70 and
(II) you have been credited with at least ten years of service with the Group.
3. Effect of Termination on Restricted Stock
     (a) Death or Disability: If you Terminate due to your death or Disability,
the Restriction Periods will lapse and the Restricted Stock will become fully
vested on your Termination date.
     (b) Termination for Cause or Any Reason Other Than Death or Disability: If
you Terminate for Cause or, except as set forth in Section 2(b)(ii), Terminate
for any reason





--------------------------------------------------------------------------------



 



other than due to your death or Disability, the unvested Restricted Stock will
be forfeited on your Termination date.
4. Restrictive Covenants
Unless we or a Related Entity otherwise agree in writing, any outstanding Shares
of Restricted Stock will be forfeited if you:

  •   Serve (or agree to serve) as an officer, director, manager, consultant or
employee of any proprietorship, partnership, corporation or limited liability
company or become the owner of a business or a member of a partnership or
limited liability company that competes with any portion of our or a Related
Entity’s business or renders any service to entities that compete with any
portion of our or a Related Entity’s business;     •   Refuse or fail to consult
with, supply information to, or otherwise cooperate with, us or any Related
Entity after having been requested to do so; or     •   Deliberately engage in
any action that the Committee concludes could harm us or any Related Entity.

5. Settling Your Restricted Stock
     If all applicable terms and conditions have been satisfied, your Restricted
Stock will be released from escrow and distributed to you as soon as
administratively feasible after the last day of the applicable Restriction
Period. Any fractional Share of Restricted Stock will be settled in cash.
6. Other Rules Affecting Your Restricted Stock
     (a) Rights During the Restriction Period: During the applicable Restriction
Period (and even though the Shares of Restricted Stock are held in escrow until
they are settled), you (i) may exercise full voting rights associated with the
Shares of Restricted Stock and (ii) will be entitled to receive all dividends
and other distributions paid with respect to the Shares of Restricted Stock,
although any dividends or other distributions paid in Shares will be subject to
the same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were issued under this Award
Agreement.
     (b) Beneficiary Designation: You may name a beneficiary or beneficiaries to
receive Restricted Stock that is not settled at the time of your death by
completing a Beneficiary Designation Form. If you have not completed a
Beneficiary Designation Form or if you wish to change your beneficiary, you may
complete the Beneficiary Designation Form attached to this Award Agreement as
Exhibit A. The Beneficiary Designation Form does not need to be completed now
and is not required to be completed as a condition of receiving your Restricted
Stock. However, if you die without completing a Beneficiary Designation Form or
if you do not complete the form correctly, your beneficiary will be your
surviving spouse or, if you do not have a surviving spouse, your estate.





--------------------------------------------------------------------------------



 



     (c) Tax Withholding:
     (i) You may be required to pay to us or a Related Entity and, subject to
Code §409A, we or any Related Entity will have the right and are hereby
authorized to withhold from any issuance or transfer due under this Award
Agreement or under the Plan or from any compensation or other amount owing to
you, applicable withholding taxes with respect to your Restricted Stock or any
issuance or transfer under this Award Agreement or the Plan and to take such
action as may be necessary in our opinion to satisfy all obligations for the
payment of such taxes.
     (ii) Without limiting the generality of Section 6(c)(i), to the extent
permitted by the Committee, you may satisfy the foregoing withholding liability:
(A) by having us withhold from the number of Shares that otherwise would be
issued to you when your Restricted Stock is settled a number of Shares with a
Fair Market Value equal to the statutory minimum withholding liability; or
(B) through the delivery or attestation of a number of Shares owned by you for
at least six months before the Restricted Stock is settled (or such other period
established by generally accepted accounting principles) and that have a Fair
Market Value equal to the statutory minimum withholding liability.
     (d) Transferring Your Restricted Stock: In general, your Restricted Stock
may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, except by will or the laws of descent and distribution. However,
as described in Section 6(b), you may complete a Beneficiary Designation Form to
name the person who may receive any Restricted Stock that is settled after you
die. Also, with the Committee’s consent, you may be allowed to transfer your
Restricted Stock to certain Permissible Transferees (as defined in the Plan).
Contact us at the address given on the first page of this Award Agreement if you
are interested in transferring your Restricted Stock to a Permissible
Transferee.
     (e) Governing Law: This Award Agreement will be construed in accordance
with and governed by the laws (other than laws governing conflicts of laws) of
the State of Ohio except to the extent that the Delaware General Corporation Law
is mandatorily applicable.
     (f) Other Agreements: Your Restricted Stock will be subject to the terms of
any other written agreements between you and us to the extent that those other
agreements do not directly conflict with the terms of the Plan or this Award
Agreement.
     (g) Adjustments to Your Restricted Stock: If there is a Share dividend,
Share split, recapitalization (including payment of an extraordinary dividend),
merger, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of Shares or other similar corporate change affecting
Shares, the Committee will appropriately adjust the number of Shares of
Restricted Stock and any other factors, limits or terms affecting your
Restricted Stock. Any decision by the Committee as to the appropriate
adjustments to be made to your Restricted Stock will be binding on you.
     (h) Buy Out of Restricted Stock: We may offer to buy for cash or by
substitution of another Award (but only to the extent that the offer and the
terms of the offer do not, and on their face are not likely to, generate
penalties under Code §409A or violate any other applicable law)





--------------------------------------------------------------------------------



 



your Restricted Stock, whether or not the Restriction Periods have lapsed, by
providing to you written notice (“Buy Out Offer”) of our intention to exercise
the rights reserved in Section 15.05 of the Plan and other information, if any,
required to be included under applicable securities laws. If a Buy Out Offer is
made and you accept it, we will transfer to you the value (determined under
procedures adopted by the Committee) of your Restricted Stock to be purchased or
exchanged. We will complete any such buy out as soon as administratively
feasible after the date you accept the Buy Out Offer.
     (i) Other Terms and Conditions: Your Restricted Stock is subject to the
terms and conditions described in this Award Agreement and the Plan, which is
incorporated by reference into and made a part of this Award Agreement. You
should read the Plan carefully to ensure you fully understand all the terms and
conditions of your Restricted Stock. In the event of a conflict between the
terms of the Plan and the terms of this Award Agreement, the terms of the Plan
will govern. The Committee has the sole responsibility of interpreting the Plan
and this Award Agreement, and its determination of the meaning of any provision
in the Plan or this Award Agreement shall be binding on you.
     (j) Signature in Counterparts: This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.
*   *   *   *   *
Your Acknowledgment
By signing below as the “Participant,” you acknowledge and agree that:

  •   A copy of the Plan has been made available to you; and     •   You
understand and accept the terms and conditions placed on your Restricted Stock.

                 
PARTICIPANT
               
 
               
 
      Date:        
 
Signature
         
 
   
 
               
 
Print Name
               

                      BOB EVANS FARMS, INC.                
 
                   
By:
          Date:        
 
 
 
[Insert name and title]          
 
   





--------------------------------------------------------------------------------



 



EXHIBIT A
BOB EVANS FARMS, INC.
2006 EQUITY AND CASH INCENTIVE PLAN
BENEFICIARY DESIGNATION FORM
     Primary Beneficiary Designation. I designate the following person(s) as my
primary beneficiary or beneficiaries, in the proportion specified, to receive or
to exercise any vested Awards under the Bob Evans Farms, Inc. 2006 Equity and
Cash Incentive Plan (the “Plan”) that are unpaid or unexercised at my death:

             
 
  % to        
 
           
 
      (Name)   (Relationship)
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
Address:
                 

Note: You are not required to name more than one primary beneficiary but, if you
do, the sum of these percentages may not be greater than 100 percent.
Contingent Beneficiary Designation. If one or more of my primary beneficiaries
dies before I die, I direct that any vested Awards under the Plan that are
unpaid or unexercised at my death and that might otherwise have been paid to
that beneficiary be:
                          Allocated to my other named primary beneficiaries in
proportion to the allocation given above (ignoring the interest allocated to the
deceased primary beneficiary); or
                         Allocated, in the proportion specified, among the
following contingent beneficiaries:

             
 
  % to        
 
           
 
      (Name)   (Relationship)
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
Address:
                 
 
           
 
  % to        
 
           
 
      (Name)   (Relationship)
Address:
                 

Note: You are not required to name more than one contingent beneficiary but, if
you do, the sum of these percentages may not be greater than 100 percent.

                               
(Signature)
      (Date)        
 
               
 
(Print Name)
               

Please return an executed copy of this form to us at the following address:
[Insert Title], Bob Evans Farms, Inc., 3776 S. High St., Columbus, Ohio 43207.

